UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 02-30383
                         Summary Calendar


                          WILLIE KELLER,

                                              Plaintiff-Appellant,


                              VERSUS


 STATE OF LOUISIANA, through the Department of Transportation &
Development; STATE OF LOUISIANA, through the Department of State
                 Civil Service; GARY J. ANGELO,

                                             Defendants-Appellees.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (99-CV-1882-C)
                         November 19, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Willie Keller, Appellant, appeals the district court’s grant

of summary judgment for Appellees, the State of Louisiana and Gary

J. Angelo, on his 42 U.S.C. §§ 1981 and 1983 claims alleging

deprivation of due process in contravention of the Fourteenth


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Amendment to the U.S. Constitution.      He also appeals the district

court’s denials of his Federal Rule of Civil Procedure (FRCP) 59(e)

motion to alter or amend judgment and his FRCP 60(b) motion for

relief from judgment.    Keller alleges that the state’s appointment

of   his   supervisor,   Angelo,   to   conduct   his   employment   pre-

termination hearing violated his procedural due process rights

because Angelo was not an impartial adjudicator.

      Under Federal Rule of Appellate Procedure 4(a)(1)(A) notice of

appeal must be filed within 30 days of the judgment or order that

is being appealed.   FED. R. APP. P. 4(a)(1)(A).    This requirement is

a jurisdictional requirement, and cannot be waived.            Silas v.

Sears, Roebuck & Co., 586 F.2d 382, 386 (5th Cir. 1978).        While a

properly made Rule 59(e) motion tolls the 30 day appeal period

until the district court rules upon that motion, Charles L.M. v.

Northeast Independent School District, 884 F.2d 869, 869-70 (5th

Cir. 1989), successive motions to reconsider do not toll the 30 day

deadline, unless they raise new grounds for reconsideration not

alleged in previous petitions.     Nobby Lobby v. City of Dallas, 970

F.2d 82, 85 (5th Cir. 1992).

      Here the district court ruled on Appellant’s Rule 59(e) motion

on February 25, 2002, leaving him until March 27, 2002 to file a

timely notice of appeal.    While Appellant filed a successive Rule

60(b) motion on March 11, 2002, this petition did not toll the 30

day period because it raised no new grounds for reconsideration.

Thus, Appellant’s notice of appeal, filed on April 11, 2002, was
not timely as to the district court’s grant of summary judgment or

denial of his Rule 59(e) motion.   We lack jurisdiction to consider

those appeals, and they are DISMISSED.

     We review Keller’s appeal of the district court’s denial of

his Rule 60(b) motion for relief from judgment for abuse of

discretion.   Williams v. Brown & Root, Inc., 828 F.2d 325, 328 (5th

Cir. 1987).   To grant Appellant relief “[i]t is not enough that the

granting of relief might have been permissible or even warranted–

[rather,] denial must have been so unwarranted as to constitute an

abuse of discretion.”     Id.   Appellant has not shown that the

district court abused its discretion in denying his Rule 60(b)

motion. Schaper v. Huntsville, 813 F.2d 709, 715, 716n.7 (5th Cir.

1987).   The district court’s denial of Appellant’s Rule 60(b)

motion is AFFIRMED.

DISMISSED; AFFIRMED.